Case 1:14-cv-08919-SHS Document 114-2 Filed 10/05/18 Page 1 of 4




                Exhibit 1.A




      NCUA v. Deutsche Bank Nat’l Trust Co., No. 14-cv-08919-SHS
                          October 5, 2018
                                   Case 1:14-cv-08919-SHS Document 114-2 Filed 10/05/18 Page 2 of 4
                                                                       Exhibit A
                                             Shorthand      CUSIP(s)
                    Trust                                                   Trade Date            Purchaser(s)           Holder
                                             Trust Name    Purchased
                                                           040104PD7                           WesCorp, Constitution
     Argent Securities Inc., Series 2005-
1                                           ARSI 2005-W3   040104PC9        10/28/2005             WesCorp             NGN 2010-R3
                     W3
                                                           040104PE5                              Constitution
     Argent Securities Inc., Series 2005-
2                                           ARSI 2005-W4   040104PY1        12/12/2005              US Central            NCUA
                     W4
     Argent Securities Inc., Series 2006-
3                                           ARSI 2006-W3   040104SR3         3/29/2006               Members              NCUA
                     W3
                                            BCAP 2007-     05530PAD4                                 WesCorp              NCUA
4    BCAP Trust LLC, Series 2007-AA1                                         2/27/2007
                                               AA1         05530PAP7                                Southwest             NCUA
                                            BCAPB 2007-
5    BCAPB Trust LLC, Series 2007-AB1                      05529DAA0         7/19/2007         Southwest, Members         NCUA
                                               AB1
                                                           320275AD2                                                   NGN 2010-R3
      First Franklin Mortgage Loan Trust     FFML 2006-
6                                                          320275AF7        11/30/2006              US Central         NGN 2011-M1
                   2006-FF16                   FF16
                                                           320275AE0                                                     NCUA
     GreenPoint Mortgage Funding Trust      GPMF 2006-
7                                                          39539GAC6    2/8/2007 & 3/13/2007         WesCorp           NGN 2011-M1
                2006-OH1                      OH1

8    GSR Mortgage Loan Trust 2006-OA1 GSR 2006-OA1         362631AD5         9/29/2006               WesCorp              NCUA

9    GSR Mortgage Loan Trust 2007-AR1 GSR 2007-AR1         362290AC2         3/15/2007              US Central         NGN 2011-R2
                                                           3622NAAB6
10 GSR Mortgage Loan Trust 2007-OA1 GSR 2007-OA1 3622NAAG5                   5/8/2007                WesCorp              NCUA
     HIS Asset Securitization Corporation    HASC 2006-
11                                                         44328BAE8         12/5/2006              US Central         NGN 2010-R3
               Trust 2006-HE2                   HE2
     HSI Asset Securitization Corporation    HASC 2007-
12                                                         40430FAD4         3/8/2007               Southwest          NGN 2010-R2
               Trust 2007-HE1                   HE1
                                                           41161PKC6                                 WesCorp           NGN 2011-M1
      Harborview Mortgage Loan Trust        HVMLT 2004-    41161PKB8                                WesCorp            NGN 2011-R1
13                                                                          12/30/2004
                 2004-11                        11         41161PKG7                                WesCorp            NGN 2011-M1
                                                           41161PKD4                                Members            NGN 2011-R1
                                                           41161PGR8        10/14/2004              US Central         NGN 2011-M1
      Harborview Mortgage Loan Trust
14                                          HVMLT 2004-7   41161PGK3         1/31/2005              Southwest          NGN 2011-R2
                  2004-7
                                                           41161PGH0        12/30/2004              Southwest          NGN 2011-M1
      Harborview Mortgage Loan Trust        HVMLT 2006-    41162NAH0
15                                                                          12/22/2006               WesCorp              NCUA
                 2006-14                        14         41162NAD9
      Harborview Mortgage Loan Trust                       41161MAD2                                                   NGN 2011-M1
16                                          HVMLT 2006-5                     3/13/2007               WesCorp
                  2006-5                                   41161MAE0                                                     NCUA
      Harborview Mortgage Loan Trust                       41161UAF9
17                                          HVMLT 2006-6                     9/22/2006              US Central         NGN 2011-M1
                  2006-6                                   41161UAD4
                                  Case 1:14-cv-08919-SHS Document 114-2 Filed 10/05/18 Page 3 of 4
                                                                        Exhibit A
                                             Shorthand       CUSIP(s)
                    Trust                                                   Trade Date      Purchaser(s)                  Holder
                                             Trust Name     Purchased
       Harborview Mortgage Loan Trust
18                                          HVMLT 2006-8    41161GAE3        8/30/2006        WesCorp                     NCUA
                    2006-8
       Harborview Mortgage Loan Trust                       41161XAM8        10/4/2006                                    NCUA
19                                          HVMLT 2006-9                                      WesCorp
                    2006-9                                  41161XAN6        3/13/2007                                    NCUA
       Harborview Mortgage Loan Trust       HVMLT 2006-
20                                                          41162BAB9       10/31/2006        US Central               NGN 2011-M1
                  2006-SB1                     SB1
       Harborview Mortgage Loan Trust                       41165AAD4                                                     NCUA
21                                          HVMLT 2007-5                     7/12/2007        WesCorp
                    2007-5                                  41165AAC6                                                     NCUA
         Impac Secured Assets Corp.
22   Mortgage Pass-Through Certificates,    IMSA 2006-1     45254TTL8        3/30/2006        Members                  NGN 2010-R2
                Series 2006-1
         Impac Secured Assets Corp.
                                                            45257BAE0       11/16/2006         WesCorp                   NCUA
23   Mortgage Pass-Through Certificates,    IMSA 2006-4
                                                            45257BAC4       11/16/2006        Southwest                NGN 2010-R2
                Series 2006-4
         Impac Secured Assets Corp.
24   Mortgage Pass-Through Certificates,    IMSA 2006-5     45257EAD6       12/29/2006        WesCorp                  NGN 2011-M1
                Series 2006-5
         Impac Secured Assets Corp.
                                                            452559AD9                          WesCorp                 NGN 2011-M1
25   Mortgage Pass-Through Certificates,    IMSA 2007-1                      2/22/2007
                                                            452559AB3                         Southwest          NGN 2010-R3 & NGN 2011-M1
                Series 2007-1
     Ixis Real Estate Capital Trust 2005-
26                                          IXIS 2005-HE4   45071KCP7       11/23/2005        WesCorp                     NCUA
                     HE4

                                                            61744CWP7                        Constitution              NGN 2011-M1
      Morgan Stanley ABS Capital I Inc.     MSAC 2005-      61744CWM4                        Constitution        NGN 2010-R3 & NGN 2011-M1
27                                                                          12/21/2005
              Trust 2005-HE7                   HE7          61744CWN2                        Constitution              NGN 2011-M1
                                                            61744CWJ1                         Members                      NCUA

     Morgan Stanley ABS Capital I Inc.      MSAC 2006-      617451EW5                                                  NGN 2011-M1
28                                                                           4/28/2006        Members
             Trust 2006-HE2                    HE2          617451EU9                                                    NCUA
     Morgan Stanley ABS Capital I Inc.      MSAC 2006-      61748BAE4                                                  NGN 2011-M1
29                                                                           6/23/2006        Southwest
             Trust 2006-HE4                    HE4          61748BAC8                                                    NCUA
     Morgan Stanley ABS Capital I Inc.      MSAC 2006-
30                                                          61750MAF2       10/31/2006        US Central               NGN 2010-R1
             Trust 2006-HE7                    HE7
     Morgan Stanley ABS Capital I Inc.      MSAC 2006-      61750SAE2                        Southwest
31                                                                          11/29/2006                                 NGN 2010-R3
             Trust 2006-HE8                    HE8          61750SAF9                        US Central
     Morgan Stanley ABS Capital I Inc.      MSAC 2007-
32                                                          61753KAD8        4/26/2007        Southwest                   NCUA
             Trust 2007-HE5                    HE5
     Morgan Stanley ABS Capital I Inc.      MSAC 2007-
33                                                          61755EAD0        6/20/2007   Southwest, US Central            NCUA
             Trust 2007-NC4                    NC4
     Morgan Stanley Home Equity Loan
34                                          MSHEL 2007-2    61752UAC9        4/3/2007         Southwest                NGN 2011-R1
               Trust 2007-2
                              Case 1:14-cv-08919-SHS Document 114-2 Filed 10/05/18 Page 4 of 4
                                                                Exhibit A
                                       Shorthand     CUSIP(s)
                  Trust                                             Trade Date   Purchaser(s)      Holder
                                       Trust Name   Purchased
        Securitized Asset Backed       SABR 2007-
35                                                  81378EAB9        6/14/2007    US Central        NCUA
     Receivables LLC Trust 2007-BR4       BR4

36 Soundview Home Loan Trust 2005-B SVHE 2005-B     83611MHP6       10/25/2005    US Central     NGN 2010-R3
                                                    83611MJL3                     WesCorp
     Soundview Home Loan Trust 2005-   SVHE 2005-   83611MJM1                     WesCorp
37                                                                  11/30/2005                   NGN 2010-R3
                 OPT4                    OPT4       83611MJX7                     US Central
                                                    83611MJG4                     WesCorp
